John Everett died in the county of Caswell, in June, 1858, and left a last will and testament, one clause of which is in the following words: "I desire that my negroes shall have the privilege of selecting their masters, their value to be ascertained by two disinterested men — one selected by the master they may choose and one by my executors."
The bill is filed by the executors for the direction of the court as to their duty arising under this clause of the will.
The only question upon which a declaration of our opinion is asked at present is whether that provision of the testator's will in which he expresses his desire that his slaves, whom he directs to be sold, shall have the privilege of choosing their own masters, the price to be ascertained by two persons to be chosen by the masters and the executors, respectively, is consonant with law and proper to be carried out by the executors. It is settled in this State that such a humane provision by a testator is not against the policy of our law, and ought to be observed.  Washington v. Blount, 43 N.C. 253; Delap v. Delap, 55 N.C. (164) 290. The only argument against it is that the slave is incapacitated by his condition from making a choice of a master, or doing any other act which requires judgment and will, and that it has been so held in a sister State. We have understood that it has been decided by the Court of Appeals in Virginia that a slave cannot elect to be free under a will authorizing such a choice. We have very recently held directly to the contrary (Redding v. Findley, 57 N.C. 216), and are unable now to perceive any reason for changing that opinion.
PER CURIAM.                                       Decree accordingly.
Cited: Reeves v. Long, post, 357. *Page 139